NOTICE                                                                      FILED
This Order was filed under           2022 IL App (4th) 220202-U                        August 9, 2022
Supreme Court Rule 23 and is                                                            Carla Bender
not precedent except in the                 NO. 4-22-0202                           th
                                                                                   4 District Appellate
limited circumstances allowed                                                            Court, IL
under Rule 23(e)(1).               IN THE APPELLATE COURT

                                            OF ILLINOIS

                                         FOURTH DISTRICT


 JEREMIAH KELLERMAN,                                            )      Appeal from the
           Petitioner-Appellant,                                )      Circuit Court of
           v.                                                   )      Whiteside County
 MARK HECKMAN,                                                  )      No. 22OP9
           Respondent-Appellee.                                 )
                                                                )      Honorable
                                                                )      Norma Kauzlarich,
                                                                )      Judge Presiding.



                 JUSTICE DeARMOND delivered the judgment of the court.
                 Justices Turner and Steigmann concurred in the judgment.

                                               ORDER
¶1       Held: The appellate court affirmed, finding the circuit court’s denial of petitioner’s
               request for a civil no contact order was not against the manifest weight of the
               evidence.

¶2               Petitioner, Jeremiah Kellerman, filed a verified petition requesting the circuit

court issue a civil no contact order on behalf of a minor, K.K., against respondent, Mark

Heckman, following allegations of nonconsensual sexual conduct or nonconsensual sexual

penetration. Following a hearing, the court denied petitioner’s request, finding he failed to prove

by a preponderance of the evidence respondent sexually abused K.K. We affirm.

¶3                                        I. BACKGROUND

¶4               In January 2022, petitioner filed a verified petition for a civil no contact order

against respondent on behalf of his eight-year-old daughter, K.K. The petition alleged, in part,
K.K. presented with a bruise on her stomach at some point during the summer of 2021, and

respondent “picked [K.K.] up because [he] said he wanted to look at her bruise. [Respondent]

then pulled [K.K.]’s pants down past her privates.” On a separate occasion, respondent picked

K.K. up, “put his two fingers on her vagina,” and moved his fingers around. The petition further

alleged this “happened on the outside of the clothes,” and as the summer progressed, respondent

“would pick [K.K.] up and rub his fingers on her vagina harder each time he would do it.”

¶5             In March 2022, the circuit court held an evidentiary hearing on the verified

petition. K.K. testified she was eight years old and was in second grade. K.K. testified about

learning the difference between good and bad touches in school several months before, and she

described a bad touch as when “somebody touches you inappropriately or looks at you

inappropriately and you have no clothes on or anything.” When asked if anyone “touched [her]

inappropriately or [did] a bad touch,” K.K. responded in the affirmative and stated, “[I]t was in

the summer.” Thereafter, K.K. testified respondent “picked [her] up a lot” and “touched [her] in

a way [she] did not like.” K.K. stated, when respondent picked her up, he put his fingers on her

“private” and “moved them a little.” She then demonstrated by making a circular motion and

recalled it happening “three or four times.” K.K. testified the incidents made her “sad and like a

little *** mad and stuff.” K.K. also testified about another incident during this period where

respondent pulled her pants down “a little too far” to observe a bruise on her stomach. K.K.

could not recall how she got the bruise but explained she “just get[s] bruises” because she is

“always jumping off of stuff” and doing other “crazy stuff.” K.K. explained she did not realize

respondent’s touching of her privates was a “bad thing to do” until after learning about good and

bad touches and that is when she told her father, petitioner.




                                                -2-
¶6             On cross-examination, K.K. acknowledged, during the summer months, if she

heard respondent say, “I don’t have work tomorrow, [she] would *** ask if [she] could stay

home.” When asked if she thought respondent touching her “was an accident,” K.K. said she did

not know. She testified her mother was away at work each time it happened.

¶7             Respondent testified he was engaged to Katrina Stewart, petitioner’s ex-wife and

K.K.’s mother. At the time of the hearing, respondent and Stewart had resided together for

approximately “three or four” years. Respondent further testified K.K. and her other sibling

would reside with them every other week.

¶8             Respondent testified he was employed by “Platinum” in the summer of 2021 and

was currently employed full-time at Nestle Purina. He “sometimes *** work[ed] from home”

and would be there with the children without Stewart “once every week or every two weeks

maybe” while she worked. According to respondent, the children attended a daycare program at

the YMCA during the summer and, “if [respondent] didn’t have to work, they would beg to ***

stay at the house with [him].” Respondent denied rubbing his fingers against K.K.’s vagina and

pulling her pants down to observe a bruise on her stomach. Although respondent testified he was

never alone with K.K. without other children around, he later admitted, during

cross-examination, that there were times when he was alone with K.K. outside the presence of

her other siblings. On redirect examination, respondent elaborated on the inconsistencies in his

testimony, stating:

                      “I’m not—it was never—there was always kids running

               around everywhere, so there’s never a time I’m alone, because the

               kids are up and down the stairs running all over the place, so I’m

               not—I don’t know what—you know what I’m saying? They’re all




                                               -3-
               over the place, downstairs, going back and forth, wrestling and

               playing around, so there would never actually be an alone time

               with one child and not the other.”

¶9             At the close of the evidence, the circuit court summarized the testimony elicited

during the hearing and found K.K. was “very honest and says that she gets bruises all the time

because she does crazy stuff.” However, the court believed “she might be a little confused” and

ultimately determined “it was a touching that was misinterpreted by her.” In doing so, the court

pointed to K.K.’s uncertainty as to whether respondent’s touching her was an accident and noted

K.K. “kept saying [respondent] picks me up.” The court also went on to say the evidence was

insufficient to show respondent touched K.K. for respondent’s sexual gratification or arousal,

stating, “There was no testimony that [respondent] said anything like does this feel good or do

you like it or anything like that.” Based upon these reasons, the court found petitioner had not

established K.K.’s version of the events was more probable than not. Therefore, the court denied

petitioner’s request for a civil no contact order.

¶ 10           This appeal followed.

¶ 11                                       II. ANALYSIS

¶ 12           On appeal, petitioner asserts the circuit court’s decision to deny the plenary civil

no contact order stands against the manifest weight of the evidence.

¶ 13           The purpose of the Civil No Contact Order Act (Act) (740 ILCS 22/101 et seq.

(West 2020)) is to provide a civil remedy to protect victims of sexual assault from future

interactions with the offender. 740 ILCS 22/102 (West 2020). Under the Act, a petition may be

filed “by a person on behalf of a minor child *** who is a victim of non-consensual sexual

conduct or non-consensual sexual penetration but, because of age, disability, health, or




                                                 -4-
inaccessibility, cannot file the petition.” 740 ILCS 22/201(b)(2) (West 2020). The statute defines

“non-consensual” as a “lack of freely given agreement.” 740 ILCS 22/103 (West 2020). “Sexual

conduct” means “any intentional or knowing touching or fondling by the petitioner or the

respondent, either directly or through clothing, of the sex organs, anus, or breast of the petitioner

or the respondent, or any part of the body of a child under 13 years of age, *** for the purpose of

sexual gratification or arousal of the petitioner or the respondent.” 740 ILCS 22/103 (West

2020).

¶ 14           In a request for a civil no contact order, the petitioner bears the burden of proving

the allegations contained in a verified petition by a preponderance of the evidence. 740 ILCS

22/204(a) (West 2020). When deciding whether the circuit court correctly denied a request for a

civil no contact order, we review the circuit court’s findings by applying a manifest weight of the

evidence standard. J.M. v. Briseno, 2011 IL App (1st) 091073, ¶ 39, 949 N.E.2d 779. “A

decision is contrary to the manifest weight of the evidence when the opposite conclusion is

apparent or when the decision is unreasonable, arbitrary, or not based on the evidence.” Enbridge

Energy (Illinois), LLC v. Kuerth, 2018 IL App (4th) 150519-B, ¶ 62, 99 N.E.3d 210.

¶ 15           Here, petitioner essentially urges this court to reweigh the evidence and find in his

favor. However, “when applying a manifest weight of the evidence standard, a reviewing court

will not substitute its judgment for that of the trial court on such matters as witness credibility,

the weight to be given evidence, and the inferences to be drawn from the evidence, even if the

reviewing court would have reached a different conclusion if it had been the trier of fact.” Dore

v. Quezada, 2017 IL App (1st) 162142, ¶ 25, 77 N.E.3d 764. In making this determination, we

are mindful of the fact the circuit court had the opportunity to hear and see the witnesses and, as

such, it was in a superior position to weigh the evidence and determine the credibility of the




                                                 -5-
witnesses. See Wade v. Stewart Title Guaranty Co., 2017 IL App (1st) 161765, ¶ 59, 82 N.E.3d

763. In that regard, the court considered all of the evidence before it and explicitly found K.K.

was “very honest,” but it believed “she might be a little confused.” Based on the record before

us, it appears the circuit court assigned significant weight to K.K.’s testimony that she did not

know if respondent touched her on accident. Unfortunately, the question did not draw an

objection since it called for the witness—a very young and undoubtedly nervous witness—to

speculate on the state of mind of respondent when he touched her. Regardless, it became part of

the evidence upon which the court could rely. The court, although improperly relying upon its

own experience as a “sex abuse prosecutor” (See People v. Pellegrini, 2019 IL App (3d) 170827,

¶ 64, 137 N.E.3d 182), also noted the lack of evidence the incidences of touching were for the

purpose of respondent’s sexual gratification. This too was based on an apparent mistaken belief

respondent needed to say something to evince his intent when touching K.K. in order to establish

the touching was for the purposes of sexual gratification. See People v. Burton, 399 Ill. App. 3d

809, 813, 927 N.E.2d 240, 243 (2010) (stating a defendant’s “intent to arouse or gratify himself

sexually can be inferred solely from the nature of the act”). The court ultimately concluded,

based on a preponderance of the evidence, “it was a touching that was misinterpreted by [K.K.]”

¶ 16           Were we in a position to reweigh the evidence, the decision may well have been

different. However, that is not within our purview under our standard of review in this case. See

Quezada, 2017 IL App (1st) 162142, ¶ 25. Accordingly, because the evidence does not lead us

clearly to the opposite conclusion, we cannot say the circuit court’s denial of petitioner’s request

for a civil no contact order in this case was against the manifest weight of the evidence. See

Kuerth, 2018 IL App (4th) 150519-B, ¶ 62.

¶ 17                                    III. CONCLUSION




                                                -6-
¶ 18   For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 19   Affirmed.




                                      -7-